Exhibit 32.0 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of L. B. Foster Company (the “Company”) on Form 10-Q for the period ended September 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 9, 2011 By: /s/ Stan L. Hasselbusch Stan L. Hasselbusch President and Chief Executive Officer Date: November 9, 2011 By: /s/ David J. Russo David J. Russo Senior Vice President, Chief Financial and Accounting Officer and Treasurer
